Exhibit 10.5

DIGITALGLOBE, INC.

2007 EMPLOYEE STOCK PLAN

 

 

Nonqualified Stock Option Award Agreement

 

 

You have been awarded a nonqualified stock option (the “Option”) to purchase
Shares of DigitalGlobe, Inc. (the “Company”), subject to the terms and
conditions set forth in this Stock Option Award Agreement (the “Award
Agreement”) and in the DigitalGlobe, Inc. 2007 Employee Stock Option Plan (the
“Plan”). You should carefully review these documents, and consult with your
personal financial advisor, before exercising this Option. This Award is
conditioned on your electronic execution of this Award Agreement.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim below. In addition,
you recognize and agree that all determinations, interpretations, or other
actions respecting the Plan and this Award Agreement will be made by the
Company’s Board of Directors or any Committee appointed by the Board to
administer the Plan, and shall (in the absence of material and manifest bad
faith or fraud) be final, conclusive and binding on all parties, including you
and your successors in interest. Terms that begin with initial capital letters
have the special meanings set forth in the Plan or in this Award Agreement
(unless the context indicates otherwise).

1. Terms of Award. The material terms of the Option (including the number of
Shares subject to the Option, the Grant Date, the exercise price, the vesting
schedule and the Expiration Date) have been provided to you electronically or
otherwise in writing.

2. Term of Option. The term of the Option will expire at 5:00 p.m. (M.D.T. or
M.S.T., as applicable) on the Expiration Date.

3. Manner of Exercise. The Option shall be exercised in the manner set forth in
the Plan, using the exercise form required by the Committee. The amount of
Shares for which the Option may be exercised is cumulative; that is, if you fail
to exercise the Option for all of the Shares vested under the Option during any
period, then any Shares subject to the Option that are not exercised during such
period may be exercised during any subsequent period, until the expiration or
termination of the Option pursuant to Sections 2 and 5 of this Award Agreement
and the terms of the Plan. Fractional Shares may not be purchased.

4. Nonqualified Option. This Option shall not be treated as an incentive stock
option under Section 422 of the Code, but rather is a “nonqualified” stock
option.

5. Termination of Continuous Service. If your Continuous Service with the
Company is terminated for any reason, this Option shall terminate on the date on
which you cease to have any right to exercise the Option pursuant to the terms
and conditions set forth in Section 6 of the Plan.



--------------------------------------------------------------------------------

6. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a beneficiary (the “Beneficiary”) to your
interest in the Option awarded hereby. You shall designate the Beneficiary by
completing and executing a designation of beneficiary agreement in the form
required by the Committee (the “Designation of Beneficiary”) and delivering an
executed copy of the Designation of Beneficiary to the Company’s HR Manager or
such other person designated by the Company in writing (including electronic
delivery to the extent permitted by the Committee).

7. Restrictions on Transfer of Awards; Right of Repurchase. This Award Agreement
may not be sold, pledged, or otherwise transferred without the prior written
consent of the Committee. If the Committee permits any such transfer, any
transferee shall succeed and be subject to all of the terms of this Award
Agreement and the Plan.

8. Taxes. By signing this Award Agreement, you acknowledge that you shall be
solely responsible for the satisfaction of any taxes that may arise (including
taxes arising under Sections 409A or 4999 of the Code), and that neither the
Company nor the Committee shall have any obligation whatsoever to pay such
taxes. In the event that any payment or benefit received or to be received by
you pursuant to the Plan or otherwise (collectively, the “Payments”) would
result in a “parachute payment” as described in Section 280G of the Code (or any
successor provision), notwithstanding the other provisions of this Award
Agreement, the Plan, or any other agreement or arrangement (but subject to any
contrary provisions of any separate unexpired employment or other agreement
between you and the Company), such Payments shall not, in the aggregate, exceed
the maximum amount that may be paid to you without triggering golden parachute
penalties under Section 280G and related provisions of the Code, as determined
in good faith by the Company’s independent auditors. If any benefits must be cut
back to avoid triggering such penalties, they shall be cut back in the priority
order designated by the Company. If an amount in excess of the limit set forth
in this section is paid to you, you shall repay the excess amount to the Company
on demand, with interest at the rate provided for in Code Section 1274(b)(2)(B)
(or any successor provision). The Company and you agree to cooperate with each
other in connection with any administrative or judicial proceedings concerning
the existence or amount of golden parachute penalties. The foregoing reduction,
however, shall only apply if it increases the net amount you would realize from
Payments, after payment of income and excise taxes on such Payments.

9. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you generally shall be in writing and
generally shall be delivered electronically, personally, or by certified mail,
return receipt requested, addressed to you at the last address that the Company
had for you on its records. Any notice or communication required or permitted by
any provision of this Award Agreement to be given by you must be in writing and
delivered personally or by certified mail, return receipt requested, addressed
to the Company’s HR Manager at its corporate headquarters. Each party may, from
time to time, by notice to the other party hereto, specify a new e-mail or
address for delivery of notices relating to this Award Agreement. Any such
notice shall be deemed to be given as of the date such notice is personally
delivered or properly mailed.

10. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.



--------------------------------------------------------------------------------

11. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 13 of the Plan and provided that you must consent in
writing to any modification that adversely and materially affects your rights or
obligations under this Award Agreement (with such an affect being presumed to
arise from a modification that would trigger a violation of Section 409A of the
Code). Notwithstanding the foregoing, the Committee may, however, take the
action permitted by Section 11 of the Plan without your written consent.

12. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.

13. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

14. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

15. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

16. Investment Purposes. By executing this Award Agreement, you represent and
warrant that any Shares issued to you pursuant to your Options will be held for
investment purposes only for your own account, and not with a view to, for
resale in connection with, or with an intent in participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended.

17. Not a Contract of Employment. By executing this Award Agreement you
acknowledge and agree that (i) any person who is terminated before full vesting
of an award, such as the one granted to you by this Award Agreement, could claim
that he or she was terminated to preclude vesting; (ii) you promise never to
make such a claim; (iii) nothing in this Award Agreement or the Plan confers on
you any right to continue an employment, service or consulting relationship with
the Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; (iv) unless you have a written agreement signed by the
Company’s President providing otherwise, you are an at-will employee who may be
terminated at any time and for any or no reason; and (v) the Company would not
have granted this Award to you but for these Acknowledgments and agreements.



--------------------------------------------------------------------------------

18. Long-term Consideration for Award. By executing this Award Agreement you
acknowledge the terms and conditions set forth in Section 23 of the Plan and
that such terms are hereby incorporated by reference and made an integral part
of this Award Agreement. An invalidation of all or part of Section 23 of the
Plan, or your commencement of litigation to invalidate, modify, or alter the
terms and conditions set forth in this Section 18 of this Award Agreement or
Section 23 of the Plan, shall cause this Award to become null, void, and
unenforceable. You further acknowledge and agree that the terms and conditions
of this Section and Section 23 of the Plan shall survive both (i) the
termination of your Continuous Service for any reason, and (ii) the termination
of the Plan, for any reason. You acknowledge and agree that the grant of Options
in this Award Agreement is just and adequate consideration for the survival of
the restrictions set forth herein, and that the Company may pursue any or all of
the following remedies if you either violate the terms of this Section or
Section 23 of the Plan or succeed for any reason in invalidating any part of it
(it being understood that the invalidity of any term hereof would result in a
failure of consideration for the Award):

 

  (i) declaration that the Award is null and void and of no further force or
effect;

 

  (ii) recapture of any cash paid or Shares issued to you, or any designee or
beneficiary of you, pursuant to the Award;

 

  (iii) recapture of the proceeds, plus reasonable interest, with respect to any
Shares that are both issued pursuant to this Award and sold or otherwise
disposed of by you, or any designee or beneficiary of you.

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.
You acknowledge and agree that your adherence to the foregoing requirements will
not prevent you from engaging in your chosen occupation and earning a
satisfactory livelihood following the termination of your employment with the
Company

19. Electronic Delivery. You hereby consent to the delivery of information
(including, without limitation, information required to be delivered to you
pursuant to applicable securities laws) regarding the Company, the Plan, and the
Shares via Company web site or other electronic delivery.

20. Governing Law. The laws of the State of Colorado shall govern the validity
of this Award Agreement, the construction of its terms, and the interpretation
of the rights and duties of the parties hereto.

21. Definitions. For purposes hereof:

 

  (i)

“Cause” shall have the meaning specified in your Employment Agreement or
Severance Protection Agreement, if any. If there is no such Agreement, or if
such Agreement does not define such term, “Cause” shall mean (a) conviction of a
felony or a crime involving fraud or moral turpitude; (b) theft, material act of
dishonesty or fraud, intentional falsification of any employment or Company
records, or commission of any criminal act which impairs your ability to perform
appropriate employment duties for the Company; (c) intentional or reckless
conduct or gross negligence materially harmful to the Company or the successor



--------------------------------------------------------------------------------

  to the Company , including violation of a non-competition or confidentiality
agreement; (d) willful failure to follow lawful instructions of the person or
body to which you report; or (e) gross negligence or willful misconduct in the
performance of your assigned duties. Cause shall not include mere unsatisfactory
performance in the achievement of your job objectives.

 

  (ii) “Good Reason” shall have the meaning specified in your Employment
Agreement or Severance Protection Agreement, if any. If there is no such
Agreement, or if such Agreement does not define such term, “Good Reason” shall
mean your voluntary termination, upon thirty (30) days prior written notice to
the Company, following the occurrence of any of the following, provided, that
the Company has not cured such event within such thirty (30) days following the
receipt of such notice: (a) a material reduction or change in your job duties,
responsibilities and requirements inconsistent with your position with the
Company and your prior duties, responsibilities and requirements; (b) any
reduction of your base compensation; or (c) your refusal to relocate to a
facility or location more than thirty (30) miles from your primary office as of
the Grant Date.